Citation Nr: 1531578	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-30 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a low back disability.

2.  Entitlement to service connection for a right ankle condition.

3.  Entitlement to service connection for a left ankle condition.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a sinus condition.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for excessive sweating.

8.  Entitlement to service connection for a right knee condition.

9.  Entitlement to service connection for a left knee condition.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for headaches.

12.  Entitlement to service connection for nevi, claims as a skin abnormality.

13.  Entitlement to service connection for residuals of right inguinal hernia.

14.  Entitlement to service connection for residuals of left inguinal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to September 2007 with service in Iraq, earning the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of entitlement to a higher initial rating for a low back disability, a rating in excess of 10 percent for left lower extremity radiculopathy and service connection for right and left ankle conditions, right and left knee conditions, tinnitus, sinus condition, GERD, excessive sweating, hypertension, headaches, nevi and residuals of a right and left inguina hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

It is at least as likely as not that the Veteran's low back disability has been productive of left lower extremity radiculopathy throughout the appeal period.


CONCLUSION OF LAW

The criteria for a rating of at least 10 percent for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an increased rating for his low back disability.  The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a.  The notes following this section provide that associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  

During a September 2011 VA-contracted examination, the examiner found that the Veteran exhibited weakened or reduced sensation on the left side during physical examination of the lumbosacral spine.  The examiner further noted motorics in dermatomes L3, L4 and L5.  Additionally, July 2007 service treatment records show that the Veteran exhibited left lower extremity radiculopathy during service, and had abnormal lumbar spine MRI results indicating impingement of the descending L5 nerve roots at this level.  Affording all reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that his service-connected low back disability is productive of left lower extremity radiculopathy.  The September 2011 examiner's findings of decreased sensory loss support a rating of at least 10 percent for left lower extremity radiculopathy throughout the appeal period.  See 38 C.F.R. § 4.124a, DC 8520.    


ORDER

A 10 percent rating for left lower extremity radiculopathy is granted continuing throughout the appeal period, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

In its May 2014 Written Statement, the Veteran's representative notes the September 2011 VA-contracted examination is inadequate because it did not include range of motion measurements.  The Board agrees, and finds that remand is in order.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, the Board finds that the current nature and severity of the Veteran's left lower extremity radiculopathy is not adequately addressed in September 2011 examination, and should be addressed during the examination afforded on remand.  

In an April 2008 rating decision, the RO denied the Veteran's claims of entitlement to service connection for right and left ankle conditions, right and left knee conditions, tinnitus, sinus condition, GERD, excessive sweating, hypertension, headaches, nevi and residuals of a right and left inguina hernia.  He was notified of this rating decision by letter sent October 2010.  A timely Notice of Disagreement (NOD) with the rating decision was received by VA in October 2010.  There is no indication in the Veteran's claims file that the RO has issued a Statement of the Case (SOC) as to these issues.  As such, the Board must remand these claims for the issuance of an SOC.  See Manlincon v. West, 12 Vet.App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional relevant treatment records he wants considered in connection with his appeal.  After securing any necessary release(s), the identified records should be sought.  

2.  After the above development has been completed, schedule the Veteran for one or more appropriate examinations to determine the current nature and severity of his service-connected low back disability and any related neurologic abnormalities, including left leg radiculopathy.  The claims folder should be made available to and be reviewed by the examiner and all indicated tests should be conducted, including range of motion studies.  The examiner should address the impact of the Veteran's low back disability on his daily life and employability.  A complete rationale for all opinions expressed should be provided.

3.  Issue to the Veteran and his representative an SOC regarding the issues of entitlement to service connection for right and left ankle conditions, right and left knee conditions, tinnitus, sinus condition, GERD, excessive sweating, hypertension, headaches, nevi and residuals of a right and left inguina hernia.  He should be advised of the requirements to timely perfect an appeal.  

4.  After all development has been completed, readjudicate the claims of entitlement to an initial rating in excess of 10 percent for a low back disability and a rating in excess of 10 percent for left lower extremity neuropathy.  If the benefits sought remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


